J-A05046-21

                                     2021 Pa. Super. 82

    ALLEN F. LYNDES                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    PENN CENTRAL CORPORATION A/K/A             :   No. 1408 EDA 2020
    AMERICAN PREMIER                           :
    UNDERWRITERS, INC. AND                     :
    CONSOLIDATED RAIL CORPORATION              :
    AND NORFOLK SOUTHERN RAILWAY               :
    COMPANY                                    :

                Appeal from the Order Entered April 28, 2020
     In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): No. 180900918


BEFORE:      OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                             FILED: APRIL 29, 2021

       Appellant Allen F. Lyndes (“Mr. Lyndes”) appeals from the order granting

the motion filed by Appellees Penn Central Corporation a/k/a American

Premier    Underwriters,      Inc.    (“American   Premier”),1   Consolidated   Rail

Corporation (“Consolidated Rail”), and Norfolk Southern Railway Company

____________________________________________


* Former Justice specially assigned to the Superior Court.
1  Penn Central Corporation (“Penn Central”), which was incorporated in
Pennsylvania with its corporate headquarters in Philadelphia, filed for
bankruptcy and ceased all railroad operations in the 1970s. All properties of
Penn Central became properties of the trustees in Penn Central’s bankruptcy.
Thereafter, as part of the Regional Rail Reorganization Act, 45 U.S.C. § 701
et seq., Congress created Consolidated Rail, and all employees of Penn Central
were offered continued employment with Consolidated Rail. American Premier
is a successor in interest to Penn Central’s non-railroad assets and is primarily
engaged in the business of insurance.
J-A05046-21



(“Norfolk Southern”) (collectively “Appellees”) to dismiss Mr. Lyndes’

complaint filed in the Court of Common Pleas of Philadelphia County based on

the doctrine of forum non conveniens, for re-filing in a more appropriate

forum. After careful review, we affirm.

        The relevant facts and procedural history are as follows: Mr. Lyndes, a

resident of Beaver Falls, Pennsylvania, instituted this action pursuant to the

Federal Employers’ Liability Act (“FELA”)2 against three corporations:

American Premier, which is incorporated in Pennsylvania with an address for

service in Harrisburg, Consolidated Rail, which is incorporated in Pennsylvania

with a principal place of business in Philadelphia, and Norfolk Southern, which

is incorporated in Virginia with an address for service in Norfolk.3

        Mr. Lyndes averred Appellees conduct business in and have substantial

contacts with Philadelphia. He specifically averred Appellees are “engaged in

interstate commerce as a common carrier by rail, operating a line and system

of railroads and transacting substantial business in the Commonwealth of




____________________________________________


2   45 U.S.C. §§ 51-60.

3 In July of 1998, the Surface Transportation Board approved a plan by which
Norfolk Southern Corporation and CSX Transportation acquired Consolidated
Rail through a joint stock purchase, and they split most of Consolidated Rail’s
assets between them. CSX Transportation and Norfolk Southern Corporation
took administrative control of Consolidated Rail on August 22, 1998. CSX
Transportation is not a party to this litigation.




                                           -2-
J-A05046-21



Pennsylvania, including Philadelphia County.” Amended Complaint, filed

11/8/18 (unpaginated).4

       In his amended complaint, Mr. Lyndes averred that, from 1974 to 2007,

he was employed by Appellees as a trackman and machine operator at various

yards and buildings in and around Lorain, Ohio, Dearborn, Michigan, Chicago,

Illinois, and Pittsburgh, Pennsylvania. He further averred that, as a result of

his job duties, he was exposed to chemicals and cancer-causing substances,

which resulted in his development of bladder cancer. He posited Appellees

were negligent in failing to provide him with a reasonably safe workplace as

required under the relevant statute.

       In discovery, Mr. Lyndes conceded that he never worked for Appellees

in Philadelphia, but primarily worked for Appellees in Lorain, Ohio. Mr. Lyndes

did not provide any confirmation that he worked for Appellees in Pittsburgh or

anywhere in Pennsylvania. Instead, Lyndes claimed that he worked as an

Assistant Track Supervisor in the “Pittsburgh Division” in Ohio while working

for Norfolk Southern from 2000-2003.             Lyndes’ Answer to Interrogatories

(unpaginated). Mr. Lyndes also admitted that none of his former coworkers

or supervisors lived in Pennsylvania.

       On February 18, 2020, Appellees Consolidated Rail and Norfolk Southern

filed a joint motion to dismiss under 42 Pa.C.S.A. § 5322(e) and the doctrine

of forum non conveniens.            Thereafter, on February 19, 2020, Appellee
____________________________________________


4 Mr. Lyndes filed a complaint on September 11, 2018 and an amended
complaint with court permission on November 8, 2018.

                                           -3-
J-A05046-21



American Premier filed a motion to join, adopt and incorporate by reference

the motion to dismiss filed by the other Appellees. In support of their motion,

Appellees attached Mr. Lyndes’ answers to Appellees’ request for admissions

and interrogatories, as well as orders from the Philadelphia County Court of

Common Pleas granting forty-five motions to dismiss based on forum non

conveniens in other FELA lawsuits with similar circumstances in which the

plaintiffs did not reside or work for the railroads in Philadelphia.

       Relevantly, Appellees asserted that Mr. Lyndes never worked for

Appellees in Philadelphia, nor was he injured as a result of any conduct on the

part of Appellees that took place in Philadelphia County. Appellees’ Motion to

Dismiss, filed 2/18/20 (unpaginated).            Appellees attached Mr. Lyndes’

responses to their interrogatories in which he confirmed that he worked for

Appellees primarily in Ohio, but also in Illinois and Indiana. Id.

       Appellees emphasized that, in discovery, Mr. Lyndes admitted that all of

the individuals he intended to call as witnesses are residents of Ohio or live in

locations closer to Ohio than to Philadelphia. Id.   In his responses to

Appellees’ interrogatories, Mr. Lyndes identified as potential witnesses his

former supervisors: Paul Blodgett, Jim Stump, Ed Boyle, and Larry Johnson.

Mr. Lyndes alleged that Mr. Blodgett lived in Ohio, Mr. Boyle and Mr. Johnson

lived in Illinois, and Mr. Stump was “located in Dearborn Division.” Lyndes’

Answer to Interrogatories (unpaginated). Appellees assert that they would

rely   in   part   on   the   testimony   of    Mr.   Lyndes’   former   supervisors,

superintendents, and/or co-workers who have direct personal knowledge of

                                          -4-
J-A05046-21



Mr. Lyndes’ job duties and job requirements. Appellees’ Motion to Dismiss,

filed 2/18/20 (unpaginated).

      In addition, while Appellees acknowledged that Mr. Lyndes would testify

on his own behalf and intended to offer the testimony of his wife, Shirley

Lyndes, Appellees noted that the couple lives in Beaver Falls (western

Pennsylvania), which is significantly closer to Ohio than Philadelphia (eastern

Pennsylvania). Id. Moreover, Appellees noted that Mr. Lyndes never received

medical treatment in Philadelphia for the illness underlying the instant action.
Id. As Mr. Lyndes was diagnosed and treated for bladder cancer by physicians

in medical facilities in western Pennsylvania (Butler County and Allegheny

County), Appellees asserted that Mr. Lyndes’ treating physicians and his

medical records are more accessible to the parties in Ohio, rather than in

Philadelphia County. Id.

      Further, Appellees asserted that they would be denied the availability of

compulsory process to compel the attendance of unwilling out-of-state

witnesses to travel to Philadelphia for trial. Id. In addition, Appellees claimed

that even if the witnesses, most of whom are located in or near Ohio, were

willing to attend proceedings in Philadelphia, Appellees argued that the cost

of obtaining their attendance would be great and unnecessary, particularly

where this case would be more conveniently filed in Ohio. Id.   Appellees

admitted that they had not determined whether a site visit by the jury would

be necessary during trial, but argued that the possibility of a site visit in Ohio

is a factor that weighs in favor of dismissal. Id.

                                      -5-
J-A05046-21



      Moreover, Appellees argued that there was no reason to burden the

courts, taxpayers and jury pool of Philadelphia County with matters that would

be more appropriately resolved in Ohio. Id. Appellees claimed that citizens

of Philadelphia County would have a minimal interest in the litigation in

deciding issues relating to the working conditions of an individual who worked

over hundreds of miles away in Ohio. Id.

      Based on the aforementioned arguments, Appellees averred the instant

action has no bona fide connection to Pennsylvania, and dismissal of the action

is proper since there is a more convenient forum where litigation could be

conducted more easily, expeditiously, and inexpensively. Additionally,

Appellees reasoned the only connection between Pennsylvania and the instant

matter is that Appellees conduct unrelated business operations in Philadelphia.

However, Appellees argued these connections are not related to Mr. Lyndes’

claim that he suffered injury while he worked as Appellees’ employee in Ohio.

      Appellees indicated they agreed to waive the statute of limitations if Mr.

Lyndes re-filed his action in Ohio within ninety days of the dismissal of the suit

in Philadelphia, and agreed not to object on the basis of venue or personal

jurisdiction if the matter was re-filed in Ohio, or some other proper forum.

      On March 9, 2020, Mr. Lyndes filed a response in opposition to

Appellees’ motion to dismiss for forum non conveniens, as well as a supporting

memorandum. Therein, Mr. Lyndes asserted that he was a resident of Beaver

Falls, Pennsylvania, but admitted he did not work in or receive medical




                                      -6-
J-A05046-21



treatment in Philadelphia, Pennsylvania. Moreover, he admitted his former

co-workers and supervisors reside in Ohio.

      However, Mr. Lyndes denied that all of his fact witnesses are located

outside of Pennsylvania. Specifically, he indicated:

      [Mr. Lyndes] intends to call four former [Consolidated Rail]
      management employees to testify in [Mr. Lyndes’] case in chief
      who actually worked for [Consolidated Rail] in Philadelphia. [Mr.
      Lyndes] intends to call Marcia Comstock, M.D., [Consolidated
      Rail’s] former medical director, who worked for [Consolidated Rail]
      in Philadelphia and lives in Wayne, PA. [Mr. Lyndes] intends to
      call William Barringer, [Consolidated Rail’s] former safety director,
      who worked for [Consolidated Rail] in Philadelphia. Mr. Barringer
      now lives in Naples, Florida. [Mr. Lyndes] intends to call Ramon
      Thomas, [Consolidated Rail’s] former industrial hygienist, who
      worked for [Consolidated Rail] in Philadelphia and lives or works
      in Morrisville, PA. [Mr. Lyndes] intends to call Paul Kovac,
      [Consolidated Rail’s] occupational claims manager, who worked
      for [Consolidated Rail] in Philadelphia, PA and lives in Hatboro,
      PA.

Mr. Lyndes’ Response to Appellees’ Motion to Dismiss, filed 3/9/20, ¶ 8.

      Additionally, Mr. Lyndes elaborated that he intended to call the four

former Consolidated Rail corporate witnesses because they “were responsible

for developing industrial hygiene, safety and medical programs to prevent

employees from developing cancer due to exposure to diesel exhaust and

asbestos [and] failed to do so in a timely and adequate manner.” Id. ¶ 15.

Mr. Lyndes also indicated that he would ask these four witnesses to “testify

as to what the [Consolidated Rail] safety department based in Philadelphia

knew or should have known about railroad employees being exposed to toxic

substances including asbestos and diesel exhaust and the development of


                                      -7-
J-A05046-21


cancer.” Id. ¶ 15. Mr. Lyndes indicated that he identified these four witnesses

in his Second Supplemental Responses to Consolidated Rail’s Interrogatories,

which he dated March 8, 2020, the day before he filed his response to

Appellees’ Motion to Dismiss.

      Mr. Lyndes contended the current conditions of his railroad workplaces

are irrelevant to his working conditions from 1974 to 2007 when he worked

for Appellees. Id. at ¶ 14.     Moreover, he averred that, in addition to

Consolidated Rail being incorporated in Pennsylvania with its headquarters in

Philadelphia, Penn Central was incorporated in Pennsylvania with its corporate

headquarters in Philadelphia. Id. at ¶ 18. Mr. Lyndes also denied that the

court, taxpayers, and jury pool of Pennsylvania would be burdened by this

case as Consolidated Rail and Penn Central “are members of the Philadelphia

community and the jury has every right to determine whether [Appellees]

failed to provide [Mr. Lyndes] with a reasonably safe place to work as required

by the FELA.” Id. at ¶ 33, 35.

      On April 28, 2020, the trial court entered an order granting Appellees’

motion to dismiss the instant action based on forum non conveniens and

dismissed Mr. Lyndes’ amended complaint without prejudice to his right to re-

file in Ohio, or any other appropriate jurisdiction.

      Mr. Lyndes filed a timely notice of appeal and complied with the trial

court’s direction to file a Pa.R.A.P. 1925(b) statement. In response, the trial

court filed a Rule 1925(a) opinion setting forth the reasons for its ruling:


                                      -8-
J-A05046-21


            In the instant case, the undisputed facts, as admitted by
      [Mr. Lyndes], strongly favor dismissal pursuant to § 5322(e) and
      transfer to Ohio. [Mr. Lyndes] is a resident of Beaver Falls,
      Pennsylvania, about 120 miles from Lorain, Ohio and 338 miles
      from Philadelphia City Hall. [Mr. Lyndes’] claims of exposure are
      unrelated to any work he did in Pennsylvania, as [Mr. Lyndes]
      admits he was never exposed to any hazardous materials while
      working in Philadelphia County or Pennsylvania. [Mr. Lyndes’]
      claims of exposure stem from his employment for Appellees in
      Lorain, Ohio. Any of [Mr. Lyndes’] coworkers that may be called
      to testify would be greatly inconvenienced in needing to come
      from Ohio to Philadelphia County, a trip of over 300 miles. All of
      [Mr. Lyndes’] medical treatment occurred in Wexford,
      Pennsylvania and Zelienople, Pennsylvania in Western
      Pennsylvania. Both of these towns, located in Allegheny and
      Butler County, respectively, are much closer to Lorain, Ohio than
      to Philadelphia County. All of [Mr. Lyndes’] medical providers,
      including seven diagnosing and treating physicians, and his
      medical records are located in these towns as well. [Mr. Lyndes’]
      admission to these facts makes it clear that weighty reasons exist
      as to overcome [Mr. Lyndes’] choice of forum and that Ohio is a
      “more convenient forum where litigation could be conducted more
      easily, expeditiously, and inexpensively.” See [Commonwealth
      v.] Wright, 215 A.3d [982, 992 (Pa.Super. 2019)] (providing that
      transfer should be permitted if there is a more convenient forum
      where the litigation could be conducted more easily, expeditiously,
      and inexpensively.

              [Mr. Lyndes] cites private interests in support of keeping
      this case in Philadelphia. Specifically, [Mr. Lyndes] avers that he
      intends to call as witnesses four individuals who worked for
      Appellees’ at their headquarters in Philadelphia. [Mr. Lyndes]
      argues that these witnesses would be inconvenienced by having
      trial in Ohio instead of Philadelphia. Even if these witnesses are
      relevant to [Mr. Lyndes’] claims, the undisputed facts make it
      clear that a majority of all of the potential witnesses with any
      connection to the underlying case reside in Ohio or Western
      Pennsylvania, much closer to Lorain, Ohio than to Philadelphia,
      thereby establishing Ohio as “more convenient forum where the
      litigation would be conducted more easily, expeditiously, and
      inexpensively.”

Trial Court Opinion (T.C.O.), filed 8/6/20 (unpaginated).


                                     -9-
J-A05046-21


       On appeal, Mr. Lyndes sets forth the following issues in his “Statement

of Questions Presented” (verbatim):

       1. Whether the Trial Court abused its discretion in finding that
          weighty reasons existed to support dismissal under the
          doctrine of forum non conveniens.
       2. Whether the Trial Court should have considered not only that
          [Consolidated Rail] and Penn Central were Pennsylvania
          corporations and that both of their corporate headquarters
          were located in Philadelphia, PA, but also that four of the
          Plaintiff’s fact witnesses worked for [Consolidated Rail] at its
          corporate headquarters in Philadelphia, PA.
       3. Whether the Trial Court erred in considering the inconvenience
          of [Appellees’] potential hypothetical fact witnesses over the
          actual inconvenience of [Mr. Lyndes’] four fact witnesses who
          would be required to travel to Ohio for trial?
Mr. Lyndes’ Brief at 2.5

       Initially, we note the following principles, which guide our review:

             Orders on motions to dismiss under the doctrine of forum
       non conveniens are reviewed for an abuse of discretion. This
       standard applies even where jurisdictional requirements are met.
       Moreover, if there is any basis for the trial court’s decision, the
       decision must stand.
             An abuse of discretion occurs if, inter alia, there was an error
       of law or the judgment was manifestly unreasonable. When
       reviewing for errors of law, the appellate standard of review is de
       novo and the scope of review is plenary.
            In Pennsylvania, the doctrine of forum non conveniens,
       which originated in Common Law, has been codified by statute:
              Inconvenient forum.-When a tribunal finds that in
              the interest of substantial justice the matter should be
              heard in another forum, the tribunal may stay or

____________________________________________


5 Although Mr. Lyndes set forth three separate issues in his “Statement of
Questions Presented,” he intertwines and discusses the issues together in the
argument portion of his brief. We shall treat the issues in a similar manner.


                                          - 10 -
J-A05046-21


              dismiss the matter in whole or in part on any
              conditions that may be just.
       42 Pa.C.S.A. § 5322(e).

Hovatter v. CSX Transportation, Inc., 193 A.3d 420, 424 (Pa.Super. 2018)

(quotation marks, quotations, and citations omitted).6

       The doctrine of forum non conveniens “provides the court with a means

of looking beyond technical considerations such as jurisdiction and venue to

determine whether litigation in the plaintiff’s chosen forum would serve the

interests of justice under the particular circumstances.” Alford, 531 A.2d at

794 (citation omitted).

              The two most important factors the trial court must apply
       when considering whether dismissal is warranted are that “1.) the
       plaintiff’s choice of forum should not be disturbed except for
       ‘weighty reasons,’ and 2.) there must be an alternate forum
       available or the action may not be dismissed.”
                                        ***
              [W]ith respect to the initial factor, we note that “a court may
       find that the presumption in favor of a plaintiff’s choice of forum
       may be less stringently considered when the plaintiff has chosen
       a foreign forum to litigate his or her claims.” Furthermore,
                     To determine whether such “weighty reasons”
              exist as would overcome the plaintiff’s choice of
              forum, the trial court must examine both the private
              and public interest factors involved. Petty v.
              Suburban General Hospital, 525 A.2d 1230, 1232
              (Pa.Super. 1987). The Petty Court reiterated the
              considerations germane to a determination of both the
              plaintiff’s private interests and those of the public as
____________________________________________


6 Our courts lack the authority to transfer matters to courts of our sister
states; but rather, when appropriate, our courts should dismiss the action to
permit re-filing in another state. See Alford v. Philadelphia Coca-Cola
Bottling Co., Inc., 531 A.2d 792 (Pa.Super. 1987).


                                          - 11 -
J-A05046-21


             defined by the United States Supreme Court in Gulf
             Oil Corp. v. Gilbert, 330 U.S. 501, 67 S. Ct. 839
             (1947). They are:
                  the relative ease of access to sources of
                  proof; availability of compulsory process
                  for attendance of unwilling, and the cost
                  of obtaining attendance of willing,
                  witnesses; possibility of view of premises,
                  if view would be appropriate to the
                  actions; and all other practical problems
                  that make trial of a case easy, expeditious
                  and inexpensive.      There may also be
                  questions as to the enforceability of a
                  judgment if one is obtained. The court will
                  weigh relative advantages and obstacles
                  to a fair trial.
                                   ***
                          Factors of public interest also have
                  place     in    applying     the    doctrine.
                  Administrative difficulties follow for courts
                  when litigation is piled up in congested
                  centers instead of being handled at its
                  origin. Jury duty is a burden that ought
                  not to be imposed upon the people of a
                  community which has no relation to the
                  litigation. There is appropriateness, too,
                  in having the trial…in a forum that is at
                  home with the state law that must govern
                  the case, rather than having a court in
                  some other forum untangle problems in
                  conflict of laws, and in law foreign to itself.

Hovatter, 193 A.3d at 424-25 (some quotations and citations omitted).

      Instantly, as the trial court concluded, the second factor pertaining to

the existence of an alternate forum is not at issue in the case sub judice. See

Hovatter, supra. That is, it is undisputed there is an alternate forum (Ohio)

available.   Moreover, Appellees have stipulated to waive the statute of



                                      - 12 -
J-A05046-21


limitations, as well as not object on the basis of venue or personal jurisdiction,

if Mr. Lyndes re-files in an appropriate jurisdiction.

      Accordingly, we instead focus on the “weighty reasons” factor in the trial

court’s analysis of Appellees’ motion to dismiss for forum non conveniens. In

this regard, we note Mr. Lyndes contends the trial court abused its discretion

in finding Appellees demonstrated “weighty reasons” to overcome his choice

of forum. He specifically avers that his case is indistinguishable from Robbins

for Estate of Robbins v. Consolidated Rail Corporation, 212 A.3d 81

(Pa.Super. 2019). Appellees, on the other hand, contend Mr. Lyndes’ case is

more akin to Wright v. Consolidated Rail Corporation, 215 A.3d 982

(Pa.Super. 2019).

      In Wright, the trial court denied the motion to dismiss Mr. Wright’s

complaint based on forum non conveniens, and Consolidated Rail and CSX

Transportation appealed. In that case, Mr. Wright was a non-resident of

Pennsylvania, he had been a car inspector at the DeWitt Train Yard in

Syracuse, New York, and he averred that, as a direct result of his job duties,

he suffered repetitive stress injuries to both shoulders. See Wright, supra.

      Moreover, Mr. Wright lived in New York while working for the railroad

companies from 1974 to 2014; however, he moved to South Carolina upon

his retirement. All of his treating physicians and medical files were located in

New York, New Jersey, or Florida, and all of his fact witnesses were former or




                                      - 13 -
J-A05046-21


current railroad workers who resided outside of Pennsylvania. See Wright,

supra.

       Accordingly, based on the record in Wright, this Court held the trial

court abused its discretion in denying Consolidated Rail’s and CSX

Transportation’s motion to dismiss based on forum non conveniens. In so

holding, we noted the trial court erred in giving great deference to Mr. Wright’s

choice of forum and incorporating “plaintiff-friendly” Pa.R.C.P. 1006(d) venue

standards into the analysis.7 Id. at 992. Further, we noted the trial court

erred in concluding that Consolidated Rail’s and CSX Transportation’s sworn

affidavits were insufficient regarding the New York residency of their

witnesses. Id. at 993. We specifically held that “inasmuch as the trial court

determined there is no dispute that [] Wright worked for [Consolidated Rail

and CSX Transportation] exclusively in New York, [the] assertion in [their]

affidavits that most or all of [their] witnesses reside primarily, if not

exclusively, in New York does not require additional record support.” Id. at

993-94. Accordingly, we reversed and remanded as it pertained to the trial

court’s consideration of Consolidated Rail’s and CSX Transportation’s affidavits

and evidentiary burden. Id.




____________________________________________


7As this Court acknowledged in Wright, “a defendant bears a heavier burden
under Pa.R.C.P. 1006(d)(1), which permits [intrastate] forum transfers only
when the defendant establishes that a plaintiff’s chosen forum is oppressive
and vexatious for the defendant.” Wright, 215 A.3d at 992.

                                          - 14 -
J-A05046-21


      In Robbins, supra, Consolidated Rail and Penn Central filed a motion

to dismiss for forum non conveniens because the decedent’s injuries occurred

in Indiana and their two proposed witnesses were located outside of

Pennsylvania. In response to the motion to dismiss, the plaintiff averred he

intended to call four witnesses, who were previous employees of Consolidated

Rail in Philadelphia: Dr. Comstock, Mr. Barringer, Mr. Thomas, and Mr. Kovac

(the same four witnesses Mr. Lyndes avers he plans to call at trial in this case).

      Additionally, the plaintiff argued that “although the decedent worked at

the train yard in Indiana, the policies and procedures related to the decedent’s

exposure to chemicals and cancer-causing substances were determined at

Consolidated Rail’s headquarters in Philadelphia.” Robbins, 212 A.3d at 85-

86. Moreover, the plaintiff argued the viewing of the work site would not be

desirable, and in fact, would be dangerous to a jury. Id. at 86. Following a

hearing, the trial court denied the motion to dismiss.

      On appeal in Robbins, Consolidated Rail and Penn Central argued, inter

alia, that the trial court abused its discretion in weighing the public and private

factors, and thus, erred in concluding there were insufficient “weighty

reasons” to grant the motion to dismiss. This Court disagreed and held the

following:

            With regard to the private factors, the trial court relevantly
      concluded there was no evidence that Indiana would provide
      easier access to the decedent’s employment records, which are
      housed in New Jersey and/or Florida. Further, with regard to the
      cost of obtaining the attendance of willing witnesses and the
      availability of compulsory process for obtaining the attendance of

                                      - 15 -
J-A05046-21


     unwilling witnesses, the trial court noted [Consolidated Rail and
     Penn Central] identified two potential witnesses, both of whom
     were [] former employees: [] Mason, who resides in Illinois, and
     [] Toney, who resides in [Indiana]. [] Robbins, on the other hand,
     identified four fact witnesses, all of whom reside in Pennsylvania
     and were former Consolidated Rail employees. Additionally, the
     trial court noted [Consolidated Rail and Penn Central] conceded
     that it is unlikely any party would seek a request to view the train
     yard at issue.
           With regard to the public factors, and Pennsylvania’s
     connection to the lawsuit, it is noteworthy that [] Robbins averred
     that, although he worked at the train yard in Indiana, the policies
     and procedures related to his exposure to chemicals and cancer-
     causing substances were determined at Consolidated Rail’s
     headquarters in Philadelphia. Thus, as the trial court concluded,
     Pennsylvania citizens have a relation to the litigation.
           Based on the aforementioned, we conclude the trial court
     did not abuse its discretion in weighing the private and public
     factors. We note it is within the trial court’s discretion to weigh
     some factors more heavily than others and weighing the factors is
     “not an exercise in counting numbers.” Bochetto v. Dimeling,
     Schreiber & Park, 151 A.3d 1072, 1083 (Pa.Super. 2016).
     Because [Consolidated Rail and Penn Central] have not met their
     burden, we affirm.

Robbins, 212 A.3d at 90 (footnote omitted).

     Furthermore, in Robbins, we distinguished the facts of Robbins’ case

from Hovatter, supra. In this regard, this Court held:

     To the extent [Consolidated Rail and Penn Central] aver the facts
     of this case are indistinguishable from Hovatter, supra, we
     disagree. In Hovatter, this Court held the trial court erred in
     failing to dismiss the plaintiff’s action, which was filed in
     Pennsylvania, under the doctrine of forum non conveniens.
     However, in the instant matter, unlike in Hovatter, there were
     Pennsylvania witnesses identified by a party and a viewing of the
     site was not at issue. Further, we note in the case sub judice,
     unlike in Hovatter, [] Robbins specifically averred the policies and
     procedures related to the decedent’s exposure to alleged
     chemical/cancer-causing      substances     were    developed     by
     [Consolidated Rail] at its headquarters in Philadelphia. There was

                                    - 16 -
J-A05046-21


       no such allegation made in Hovatter as to CSX Transportation
       (the sole defendant in Hovatter).

Robbins, 212 A.3d at 90 n.8.

       Recently, in Ficarra v. Consolidated Rail Corporation, 242 A.3d 323

(Pa.Super. 2020),8 this Court examined the holdings of Wright, supra, and

Robbins, supra.        In Ficarra, the record before the trial court demonstrated

that none of the plaintiffs resided in Pennsylvania, and all of the plaintiffs

worked for the railroad companies outside of Pennsylvania from 1953 to 2012.

In its motion to dismiss, the railroad companies averred none of the potential

fact witnesses or sources of proof resided in Pennsylvania; the railroad

companies would be unable to avail themselves of compulsory process for

attendance of unwilling non-Pennsylvania witnesses; there would be a high

cost of obtaining attendance of willing out-of-state witnesses; a fact-finder in

Pennsylvania would be unable to view easily the plaintiffs’ work premises; and



____________________________________________


8 We note that Ficarra involved nine different plaintiffs, and we consolidated
the cases in this Court. In all nine cases, the trial court denied the railroad
defendants’ motions to dismiss. On appeal, we reversed the orders in eight
of the cases and concluded the trial court abused its discretion in holding the
defendants did not provide sufficient “weighty reasons” for dismissal. See id.
However, we affirmed in one of the cases.
      Specifically, with regard to the latter, we noted that the procedural
posture of the case was such that it was “trial ready” with discovery complete
and a trial term set by the Philadelphia Court of Common Pleas. See id. Thus,
in weighing the factors, we concluded the trial court did not abuse its
discretion in holding dismissal would be inappropriate based on forum non
conveniens. See id. We specifically note the case sub judice is distinguishable
from the latter case in Ficarra since the case is not “trial ready” in Philadelphia
County.

                                          - 17 -
J-A05046-21


there would be a burden on Pennsylvania courts, taxpayers, and jury pool.

Ficarra, supra.

      In response, the plaintiffs in Ficarra argued they intended to call the

same witnesses as the plaintiff in Robbins: Dr. Comstock, Mr. Barringer, Mr.

Thomas, and Mr. Kovac.       Based on the record before it, the trial court

determined that the plaintiffs’ four witnesses had worked for Consolidated

Rail, but only Dr. Comstock undisputedly continued to reside in Pennsylvania.

See Ficarra, supra.    Moreover, the trial court determined that all of the

plaintiffs’ former co-workers and supervisors, who were potential witnesses,

lived outside of Pennsylvania, the plaintiffs’ injuries occurred outside of

Pennsylvania, and the plaintiffs’ physicians, as well as medical records, were

outside of Pennsylvania. See id.

      Based on the aforementioned, the trial court in Ficarra denied the

railroad companies’ motions to dismiss based on forum non conveniens;

however, in its subsequent Pa.R.A.P. 1925(a) opinions, the trial court opined

that it should have granted the railroad companies’ motions. See id. Upon

review, this Court agreed.

      Specifically, we acknowledged the plaintiffs in Ficarra, similar to the

plaintiff in Robbins, listed Dr. Comstock, Mr. Barringer, Mr. Thomas, and Mr.

Kovac as four witnesses they intended to call at trial. We also acknowledged

that “at first glance [the] plaintiffs’ cases strikingly resemble Robbins.”




                                    - 18 -
J-A05046-21


Ficarra, 242 A.3d at 336. However, we concluded there were two important

distinctions between Ficarra and Robbins.

      Namely, in Robbins, the plaintiff set forth a specific argument that

Consolidated Rail developed policies and procedures in its Philadelphia office

that created the conditions leading to the plaintiff’s injuries; however, in

Ficarra, the plaintiffs provided scant argument as to the relevance of the

former Consolidated Rail employees’ testimony. Furthermore, based on the

record in Robbins, the trial court found all four of the former Consolidated

Rail employees resided in Pennsylvania; however, based on the record, the

trial court in Ficarra found only Dr. Comstock resided in Pennsylvania.

      Accordingly, in Ficarra, this Court relevantly held:

             [W]e conclude the trial court abused its discretion in
      applying the wrong evidentiary burden….However, given the
      records before it in these cases, we agree with the trial court’s re-
      analysis and find these cases distinguishable from Robbins. All
      of [the] plaintiffs’ former co-workers, supervisors, and diagnosing
      and treating physicians reside outside Pennsylvania. The work
      sites are outside Pennsylvania.          The only connection to
      Pennsylvania relevant to [the] plaintiffs’ claims is that four
      individuals who used to work in Philadelphia were allegedly
      involved in the drafting and implementation of procedures that led
      to [the] plaintiffs’ injuries. However, on the record before the trial
      court, only one of those witnesses undisputedly resides in
      Pennsylvania currently. Moreover, [the] plaintiffs largely failed to
      explain the relevance of the former employees’ testimony.
      Weighing the private and public interest factors using the correct
      evidentiary burden, the trial court here ultimately concluded that
      [the railroad companies] presented sufficient weighty reasons to
      warrant dismissal for forum non conveniens[.] We discern no
      abuse of discretion by the trial court in reaching this conclusion.
      See Robbins, 212 A.3d at 90 (“[I]t is within the trial court’s
      discretion to weigh some factors more heavily than others and
      weighing the factors is not an exercise in counting numbers.”)

                                     - 19 -
J-A05046-21


        (citation and quotation marks omitted). Accordingly, we vacate
        the orders denying the motions to dismiss…and remand to the trial
        court to dismiss these cases to permit re-filing in an appropriate
        jurisdiction.

Ficarra, 242 A.3d at 337.

        Preliminarily,    similar   to   our   initial   assessment     in   Ficarra,   we

acknowledge the facts of the case sub judice appear at first glance to resemble

Robbins. However, there are important differences, which weigh in favor of

dismissal.

        First, with respect to the private factors involved, in Robbins, where

the decedent worked exclusively in Indiana, the railroad companies indicated

it planned to call as witnesses two of the decedent’s former supervisors: Dale

Mason, who resided in Illinois, and Charles Toney, who resided in Indiana.

Both of these supervisors were retired.

        However, in the case sub judice, the trial court found that a majority of

potential fact witnesses and sources of proof were located significantly closer

to Lorain, Ohio, the location where Mr. Lyndes claimed he was exposed to

toxic   substances       while   working    for     Appellees,   than   to   Philadelphia,

Pennsylvania, where Mr. Lyndes has never lived or worked.

        The trial court pointed out that Mr. Lyndes lives with his wife in Beaver

Falls, Pennsylvania which is approximately 218 miles closer to Lorain, Ohio

than Philadelphia, Pennsylvania. The trial court emphasized that all of Mr.

Lyndes’ coworkers and supervisors live in Ohio or in locations closer to Ohio

than Philadelphia, Pennsylvania. In addition, the trial court noted that Mr.

                                           - 20 -
J-A05046-21


Lyndes’ medical providers, which includes diagnosing and treating physicians,

and his medical records are located in western Pennsylvania, which is

significantly closer to Lorain, Ohio than to Philadelphia.           The trial court

acknowledged       that   Appellees     and    these   witnesses   would   experience

substantial disruption to their business, as well as greater personal

inconvenience, if they are required to travel to Philadelphia, Pennsylvania, as

opposed to Ohio.

       Second, as it pertains to the public factors, in the case sub judice, the

trial court concluded there would be more administrative difficulties if the case

is tried in Philadelphia, Pennsylvania, as opposed to Ohio. There was no such

finding by the trial court in Robbins.

       We also recognize the trial court accepted in this case that Mr. Lyndes

identified four witnesses, all of whom formerly worked at the corporate

headquarters for Consolidated Rail in Philadelphia.9          Nevertheless, the trial

court found that even if these four witnesses’ testimony was relevant to Mr.

Lyndes’ claims, such testimony would not change its conclusion that Ohio was

a more convenient forum due to the fact that a majority of the witnesses with



____________________________________________


9 We note the trial court did not determine whether Mr. Lyndes had provided
a sufficient factual basis to support his claims that three of his proposed
witnesses (Dr. Comstock, Mr. Thomas, and Mr. Kovac) resided in or near
Philadelphia County. The trial court appears to accept Mr. Lyndes’ contention
that Appellant’s four proposed witnesses “would be inconvenienced by having
trial in Ohio instead of Philadelphia.” Id. We note that it is undisputed that
Mr. Lyndes’ fourth witness, Mr. Barringer, lives in Naples, Florida.

                                          - 21 -
J-A05046-21


any connection to this case live considerably closer to Lorain, Ohio than

Philadelphia, Pennsylvania. Id. Accordingly, upon weighing all of the relevant

factors, the trial court concluded that Appellees met their burden of

demonstrating “weighty reasons” for dismissal.

      Based on the record, we find no abuse of discretion. The trial court

properly weighed the private and public factors using the correct evidentiary

burden.   Ficarra, supra.     Thus, we affirm the order granting Appellees’

motion to dismiss.

      As this Court has previously recognized, it is within the trial court’s

discretion to weigh some factors more heavily than others and weighing the

factors is not “an exercise in counting numbers.”       Bochetto, 151 A.3d at

1083. See Hovatter, supra (holding that, in reviewing orders dismissing an

action under the doctrine of forum non conveniens, if there is any basis for

the trial court’s decision, the decision must stand).

      Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/29/21




                                     - 22 -